UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-1448


TELETHIA BARRETT; G. B.,

                Plaintiffs - Appellants,

          v.

BOARD OF EDUCATION OF JOHNSTON COUNTY, NC; DR. EDWARD CROOM;
SHELLY MARSH; KEITH BEAMON; CHRIS GODWIN; ROBIN HERRIDGE;
JANET LEBO; LINDA EDMUNDSON; CHRISTY TURNER; SHELLEY
SIEGERT; ANNA GARDNER,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:13-cv-00668-BO)


Submitted:   October 28, 2014              Decided:   November 6, 2014


Before AGEE and    FLOYD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert C. Ekstrand, Stefanie A. Smith, EKSTRAND & EKSTRAND LLP,
Durham, North Carolina, for Appellants. Jill R. Wilson, Robert
J. King, III, Julia C. Ambrose, BROOKS, PIERCE, MCCLENDON,
HUMPHREY & LEONARD, LLP, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Telethia Barrett, and her minor daughter, G.B., appeal

the district court’s judgment granting the Appellees’ motions to

dismiss    under     Rule   12(b)(6)    of   the   Federal    Rules    of    Civil

Procedure for failing to state a claim.            We affirm.

              We review de novo a district court’s order granting a

motion to dismiss for failing to state a claim.                     Waugh Chapel

S., LLC v. United Food & Commercial Workers Union, 728 F.3d 354,

361 (4th Cir. 2013).         The facts in the complaint are viewed in

the light most favorable to the plaintiffs.                  McCauley v. Home

Loan   Inv.    Bank,   F.S.B.,   710 F.3d 551,   554    (4th   Cir.     2013).

However, we need not accept the plaintiffs’ legal conclusions

regarding those facts.        Id.      The plaintiffs’ factual allegations

“must be enough to raise a right to relief above the speculative

level,     thereby     nudging   its     claims    across     the     line    from

conceivable to plausible.”             Vitol, S.A. v. Primerose Shipping

Co., 708 F.3d 527, 543 (4th Cir. 2013) (internal quotation marks

and alterations omitted).           In other words, the plaintiffs must

demonstrate “more than ‘a sheer possibility that a defendant has

acted unlawfully.’”         Francis v. Giacomelli, 588 F.3d 186, 193

(4th Cir. 2009) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009)).      The plaintiffs must “articulate facts, when accepted

as true, that show that the plaintiff[s have] stated a claim



                                         2
entitling      [them]     to   relief.”           Id.    (internal         quotation     marks

omitted and alterations added).

              The   Board,     for    purposes          of    a    civil     rights   lawsuit

under     § 1983,       is     indistinguishable               from      a    municipality.

Riddick v. Sch. Bd. of City of Portsmouth, 238 F.3d 518, 522 n.3

(4th    Cir.    2000).         The    Board       cannot          be   liable   simply    for

employing a tortfeasor.              Id. at 522.             As there is no respondeat

superior liability under § 1983, Monell v. Dep’t of Soc. Servs.,

436 U.S. 658, 691 (1978), “[t]o hold a municipality (a local

government entity) liable for a constitutional violation under

§ 1983, the plaintiff must show that the execution of a policy

or   custom    of   the      municipality         caused      the      violation.”       Love-

Lane v. Martin, 355 F.3d 766, 782 (4th Cir. 2004).                                “Municipal

policy may be found in written ordinances and regulations, in

certain       affirmative       decisions           of       individual         policymaking

officials, or in certain omissions on the part of policymaking

officials that manifest deliberate indifference to the rights of

citizens.”      Carter v. Morris, 164 F.3d 215, 218 (4th Cir. 1999)

(citations omitted).           Outside of formal decisionmaking channels,

a “municipal custom may arise if a practice is so persistent and

widespread and so permanent and well settled as to constitute a

custom or usage with the force of law.”                           Id. (internal quotation

marks omitted).           The Board may also be liable if the alleged



                                              3
violation was caused by an individual’s official actions that

may be found to represent the Board’s official policy.                       Riddick,
238 F.3d   at   522-23.      But    the    individual      must    possess   final

authority    to    establish   municipal          policy   with    respect    to   the

action ordered.      Id. at 523.

             We conclude that the Appellants’ claims against the

Board of Education of Johnson County, North Carolina (“Board”),

fail because the Appellants failed to make sufficient factual

allegations that move the claims from conceivable to plausible.

There were no factual allegations showing that the Board had a

policy, custom, or practice that led to the alleged violations.

The Appellants merely expressed a belief or an opinion without

any supporting factual allegations.                 The Appellants also failed

to    identify    with   factual     allegations      that   any    of   individual

defendants    had   final   authority        to    establish      municipal    policy

with respect to the actions ordered.                 For the same reason, the

Appellants failed to show that the Board engaged in deliberate

indifference to their rights or that it had a persistent and

widespread practice that led to the alleged violations. *




       *
       Assuming, arguendo, that the Appellants brought a stand-
alone claim under 42 U.S.C. § 2000d (2012), we conclude that
they failed to state a claim.



                                         4
            Regarding      the     individual         defendants,        while    the

district    court   found       that   they    were    entitled     to    qualified

immunity, we affirm based on our conclusion that the Appellants

failed to plead sufficient facts showing that the individual

defendants violated the Appellants’ rights.                    We may affirm for

any reason appearing on the record.              Republican Party of N.C. v.

Martin,    980 F.2d 943,    952   (4th   Cir.    1992).      The    Appellants

failed to identify who allegedly excluded G.B. from the Board’s

programs, and who was responsible for the alleged abuse.                     In the

complaint, the Appellants failed to allege which defendant was

responsible for which violation, sometimes pleading that all the

defendants were responsible.              This global manner of pleading

made the claims at issue less plausible because some of the

individual defendants had no reason to have known or interacted

with the Appellants at the time of the alleged violations.

            Regarding      the     direct     claim     brought     under        North

Carolina’s constitution, we affirm for the reasons cited by the

district court.         See, e.g., Edwards v. City of Concord, 827 F.

Supp. 2d 517 (M.D.N.C. 2011) (plaintiff’s state law claim that

defendant in his individual capacity committed an intentional

tort was an adequate remedy).                Because no claims survived the

Appellees’ motions to dismiss, the court properly dismissed the

claim for punitive damages.



                                         5
          Accordingly,   we   affirm.   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                          AFFIRMED




                                  6